 1   DANIEL R DRAKE
     DRAKE LAW, PLC
     4340 East Indian School Road
 2   Suite 21-113
     Phoenix, Arizona 85018
     drakelawplc@gmail.com
 3   Arizona State Bar No. 003781
     Telephone (602) 881-5341
 4   Attorney for Defendant

 5
 6                                  UNITED STATES DISTRICT COURT

 7                                           DISTRICT OF ARIZONA

 8      United States of America,
                                                                2:15-cr-00707-SRB
 9                              Plaintiff,
10              v.                                      Attorney Response to Motion to
                                                          Dismiss Counsel (Doc. 523)
11      Abdul Malik Abdul Kareem,
12                              Defendant.
13
14           Attorneys Daniel D. Maynard and Daniel R. Drake respond to defendant Abdul
15   Malik Abdul Kareem’s pro se Motion to Dismiss Counsel (Doc. 523). In a phone
16   conversation with attorney Drake on February 7, 2019, Mr. Abdul Kareem stated he does
17   not wish to withdraw his motion until after he has had a chance to meet with both counsel,
18   face-to-face, as planned on February 19, 2019, as shown by the attached declaration.
19           Both defense attorneys are scheduled to meet February 19, 2019, with Mr. Abdul
20   Kareem at the institution in Florence, Colorado. T
21           he attorneys respectfully request this Court to accept this response but defer ruling
22   on the motion until after the February 19, 2019 meeting between counsel and Mr. Abdul
23   Kareem.
24   /////
25   ////
26   ////
27
28
                                                    1
 1         The response is supported by the attached declaration of counsel.
 2
 3         Respectfully Submitted this 8th day of February 2019.
 4 /
   	
 5 MAYNARD	CRONIN	ERICKSON	                        DRAKE	LAW,	PLC	
   CURAN	&	REITER,	P.L.C.	
 6
     s/Daniel	D.	Maynard	                          s/Daniel	R.	Drake	
 7
     DANIEL	D.	MAYNARD	                            DANIEL	R.	DRAKE
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               2
                                        DECLARATION
 1
 2   Daniel R. Drake hereby states that:
 3   1. Mr. Abdul Kareem’s Motion to Dismiss Counsel is not well taken for the
 4      following reasons, dealing with the issues in the order he raised them:
 5         a. Counsel has kept Mr. Abdul Kareem informed about the status of his
 6             case. In the 16 months Counsel has been representing Mr. Abdul
 7             Kareem counsel undersigned has sent no less than 30 letters to Mr.
 8             Abdul Kareem advising him of the status of proceedings and has
 9             responded to many more phone calls from him regarding his case;
10         b. Counsel has not prevented Mr. Maynard from participating in the case
11             and has no authority to do so as he was appointed by the Court to
12             represent Mr. Abdul Kareem;
13         c. Defense counsel have not sealed documents and kept them from Mr.
14             Abdul Kareem. Documents are ordered sealed by the Court, not
15             counsel, and once placed under seal must remain so;
16         d. Counsel undersigned properly allowed Mr. Maynard to participate in
17             the briefing. Counsel benefitted from Mr. Maynard’s knowledge of
18             the factual and legal issues in the case. As an attorney of record, he
19             was entitled, even required to participate actively in the handling of
20             the case;
21         e. Mr. Abdul Kareem’s assertion that counsel is refusing to introduce
22             evidence is mistaken. Counsel sought to expand the record on appeal,
23             and is seeking additional information from the government to use in
24             the third motion for new trial or on appeal, subject to court approval;
25         f. The assertion that Counsel is allowing the government to give
26             redacted discovery is wrong. The defense has challenged the
27             government’s redactions, sought additional information, and asked the
28
                                           3
 1             Court to allow it to be heard in Classified Information Procedures Act
 2             matters;
 3         g. Mr. Abdul Kareem’s assertion that counsel allowed his legal
 4             paperwork to be confiscated or withheld from his is inaccurate. The
 5             Bureau of Prisons has the authority to manage the prison for the safety
 6             of the public, staff, and inmates. Apparently, Mr. Abdul Kareem still
 7             has access to the information, although not as freely as he might like.
 8             He has been advised of his right to file administrative challenges to
 9             BOP actions, which are a precursor to any court involvement in the
10             matter;
11         h. As noted above in paragraph a, Counsel has not ignored Mr. Abdul
12             Kareem’s request for information;
13         i. Mr. Abdul Kareem’s concern about the use of Ali Soofi’s conflicting
14             statements, statements that initially were benign but became
15             increasingly accusatory over time, is more properly presented in a
16             forum other than direct appeal.
17   2. On January 15, 2019, Counsel sent Mr. Abdul Kareem a letter responding to
18      his motion.
19   3. On January 22, 2019, while contacting FCI Florence to arrange a legal visit,
20      Mr. Abdul Kareem’s counselor initiated a legal call between Mr. Abdul
21      Kareem and me, during which he indicated he was willing to work with the
22      attorneys and would meet with both attorneys as was being proposed.
23   4. On January 24, 2019, I sent Mr. Abdul Kareem a copy of the Motion to
24      Compel (Doc. 525).
25   5. On January 25, 2019, Mr. Abdul Kareem called me.
26   6. On January 28, 2019, I sent Mr. Adbul Kareem a copy of the government
27      response to the September 6, 2019, request for additional disclosures.
28
                                         4
 1         7. On February 5, 2019, Mr. Abdul Kareem called me. I advised him of this
 2             Court’s February 1, 2019, order for a response to his motion. He said he did
 3             not want to change counsel at this point, and he was looking forward to the
 4             proposed visit on February 19, 2019.
 5         8. On February 7, 2019, Mr. Abdul Kareem called me and stated that he wanted
 6             to meet with both counsel as proposed on February 19, 2019, before making
 7             a final decision whether to pursue or withdraw the motion.
 8
 9   Dated this 8th day of February 2019.
                                              s/Daniel R. Drake
10                                            DANIEL R. DRAKE
11   	
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               5
                                       Certificate of Service
 1
 2
            I hereby certify that on February 8, 2019, I electronically transmitted the attached
 3
     document to the Clerk's Office using the CM/ECF System for filing and transmittal of a
 4
     Notice of Electronic Filing to CM/ECF registrants:
 5
 6
            AUSA Joseph E. Koehler
 7
            AUSA Kristen Brook
 8
 9
10
11
            Additionally, a copy was served upon Mr. Abdul Kareem by first class letter,
12
     postage prepaid, at:
13
14                 Adbul Malik Abdul Kareem #44126-408
                   FCI Florence
15                 Federal Correctional Institution
                   PO Box 6000
16
                   Florence, CO 81226
17
18   s/Daniel R. Drake

19
20
21
22
23
24
25
26
27
28
                                                 6
